In a proceeding to invalidate a petition designating, inter alia, James A. Dickerson as a candidate in the Democratic Party Primary Election to be held on September 15, 1998, for the position of Member of the County Committee of the Democratic Party, Westchester County, from the 64th Election District in the City of Mount Vernon, the petitioner appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered August 26, 1998, which denied her petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
On the record before us, we find no basis to invalidate the designating petition in question (see, Matter of Miller v Boyland, 143 AD2d 237; cf., Matter of Maisel, 23 NYS2d 420, conforming to mandate of App Div, 260 App Div 805). Mangano, P. J., Santucci, Krausman and Goldstein, JJ., concur.